UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

------- x
YAN FEI ZHU,
Plaintiffs).
21 civ 5291 (JJGK)
-against-
WRIT OF MANDAMUS
TRACY RENAUD, SCHEDULING ORDER
Defendant(s).
sen enenceeenen eee ce eee ee nnn eneceeneenees 4

 

JOHN G. KOELTL, DISTRICT JUDGE:
A petition for writ of mandamus has been filed with the Court.
It is hereby ordered that the Government shall answer the petition by September 9, 2021.
It is further ordered that the petitioners file a reply by September 23, 2021.

The Court will contact the parties for oral argument.

SO ORDERED. CADa, i Ke | lp

©" JOHN G. KOELTL
UNITED STATES DISTRICT JUDGE
Dated: New York, New York
July 9, 2021

 
